oo Oo ON OO oO F&F WO DY =

h PO PO PO DP KM LD ND NDB | P92 Fe Bo He Fe Se ere Ss S|
© sl o o1 A ow Nh = Oo Cc ©O ~~ Oo or KR WwW RN =

 

[Feb
ENTERED

 

—___ RECEIVED
——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

SEP 30 2019

  
   
     

 

 

 

CLERK US DISTRICT C
DISTRICT OF NEVADA "

BY: .. __
UNITED STATES DIS DEPUTY

 

 

DISTRICT OF NEVADA

k*k*

UNITED STATES OF AMERICA,
Case No. 2:00-cr-0160-PMP
Plaintiff,
Order
VS.

JERROLD BRUCE HARRIS,

 

Defendant.

 

The Court hereby clarifies the order of restitution previously entered as part of the

Judgment in a Criminal Case in the US District Court, Southern District of lowa (ECF No.
141 in case 4-98-cr-235 (“Judgment’)), a sentence having been imposed on March 3,
2000. Upon further review of the restitution order in this matter, the specifics needed to
complete the order of restitution were not made a part of the Judgment, and the Court

therefore finds good cause exists to modify the restitution order as specified below.

It is therefore ordered that Defendant must make restitution to the following payees

 

 

listed below in the amounts also specified below:

GARY BERTAGNOLLI

ROBERT CASANOA AND WILLIAM WENTWORTH

GARY AND KENNETH CHEW
LARRY AN DWILLIAM LEGION
PATRICK MAGUIRE

JOHN MUSSO

MIKE SEMMA

ARMANDO TAFOYA

MARK SIZELOVE

KEN AND STEVE WINFIELD
DR. ROBERT COHEN

$92.00
$244.00
$592.00
$1,596.00
$72.00
$492.00
$984.00
$60.00
$2,988.00
$136.00
$392.00

 

 
oO DN OO OO fF WO ND =

Nh PO RDO NM DO DBO FT NO NDB | | FS FS FE Ba =e =e HS =
oO nN DO on FR WO DNDN | DGD O DW N DM HW HR WHO PO =

 

 

~ LOIS JOHNSTON . $1,476.00

ANDREW PANZER $1,316.00
BERNARD PANZER $2,508.00
SIDNEY PANZER $9,440.00
CECIL RAHE $11,536.00
ALPHAGRAPHICS | $724.00
DOUGLAS CASE $64.00
AT&T $5,288.00

Total Amount of Restitution ordered: $40,000.00
DATED THIS 30" day of September 2019.

 

 

MIRANDA M. DU
CHIEF UNITED STATES DISTRICT JUDGE

 

 
